Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form N-8F OMB APPROVAL OMB Number:3235-0157 Expires:January 31, 2008 Estimated average burden hours per response:3 Application for Deregistration of Certain Registered Investment Companies. Instructions for using Form N- 8F This form may be filed by an investment company (fund) that is currently registered with the Securities and Exchange Commission under the Investment Company Act of 1940 (Act), is seeking to deregister, and is in one of the four categories in Instruction 1 below. 1. To use this form, the fund must be seeking to deregister under one of the following circumstances identified in rule 8f-1 [17 CFR 270.8f-1]: (a) The fund has (i) sold substantially all of its assets to another registered fund or (ii) merged into or consolidated with another registered fund (Merger) ; (b) The fund has distributed substantially all of its assets to its shareholders and has completed, or is in the process of, winding up its affairs (Liquidation) ; (c) The fund qualifies for an exclusion from the definition of investment company under section 3(c)(1) or section 3(c)(7) of the Act (Abandonment of Registration) ; or (d) The fund has become a business development company (Business Development Company) . 2. If the fund is not eligible to use this form, refer to rule 0-2 under the Act [17 CFR 270.0-2] for general instructions on filing an application with the Commission. Applications for deregistration pursuant to rule 0-2 must be submitted electronically in accordance with rule 101(a)(1)(iv) of Regulation S-T [17 CFR 232.101(a)(1)(iv)] and the EDGAR Filer Manual. 3. This form and all exhibits must be submitted electronically to the Commission in accordance with rule 101(a)(1)(iv) of Regulation S-T [17 CFR 232.101(a)(1)(iv)] and the EDGAR Filer Manual. 4. Amendments to this form also must be filed electronically ( s e e Instruction 3 above), and must include a verification identical to the one that appears at the end of this form. 5. No fee is required to submit this form or any amendments. 6. Funds are reminded of the requirement to timely file a final Form N-SAR with the Commission. S e e rule 30b1-1 under the Act [17 CFR 270.30b1-1]; Form N-SAR [17 CFR 274.101]. SECs Collection of Information An agency may not conduct or sponsor, and a person is not required to respond to, a collection of information unless it displays a currently valid OMB control number. A fund that wishes to deregister and is in one of the four categories in Instruction 1 may use this form. The principal purpose of this collection of information is to enable the Commission to determine that a registered investment company has ceased to be an investment company as defined by the Act or is a business development company. The Commission estimates that the burden for completing this form will be approximately 3 hours per filing. Any member of the public may direct to the Commission any comments concerning the accuracy of the burden estimate of this form, and any suggestions for reducing this burden. This collection of information has been reviewed by the Office of Management and Budget in accordance with the clearance requirements of 44 U.S.C. § 3507. Responses to this collection of information will not be kept confidential. Potential persons who are to respond to the collection of information SEC 1691(5-02) contained in this form are not required to respond unless the form displays a currently valid OMB control number. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [] Merger [] Liquidation [X] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: GAM Multi-Strategy Investments, LLC 3. Securities and Exchange Commission File No.: 811-21736 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X] Initial Application [] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 330 Madison Avenue New York NY 10017 6. Name, address, and telephone number of individual the Commission staff should contact with any questions regarding this form: Kenneth A. Dursht,
